Case: 2:19-cv-00019-WOB-CJS Doc #: 48 Filed: 07/26/19 Page: 1 of 1 - Page ID#: 480



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                       NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:19-00019 (WOB-CJS)


 NICHOLAS SANDMANN                                            PLAINTIFF

 VS.                              JUDGMENT

 WP COMPANY LLC, d/b/a
 THE WASHINGTON POST                                          DEFENDANT


       Pursuant    to   the   Opinion   and   Order    entered    concurrently

 herewith,

       IT IS ORDERED AND ADJUDGED that the Complaint herein be, and

 is hereby, DISMISSED WITH PREJUDICE.

       This 26th day of July 2019.
